 


113 HR 1253 IH: Sequester Pakistan Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1253 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2013 
Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit foreign assistance to Pakistan until the tuition assistance program of the Department of Defense is fully funded. 
 
 
1.Short titleThis Act may be cited as the Sequester Pakistan Act. 
2.Prohibition on foreign assistance to PakistanNotwithstanding any other provision of law, no foreign assistance may be provided to Pakistan until expenditures for the military tuition assistance program under sections 1784a and 2007 of title 10, United States Code, for fiscal year 2013 are at least equal to expenditures for such tuition assistance for fiscal year 2012. 
 
